Citation Nr: 1413902	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-32 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to an effective date prior to April 10, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active duty service from September 1967 to September 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

[The Board has reviewed the entire record, including the physical claims file and VA's electronic databases to ensure the complete record is considered.]

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 (substantive appeal) received in August 2009, the Veteran indicated that he wanted a BVA (Board) hearing at the local VA office.  In a September 2009 statement, he indicated he wanted a videoconference hearing before the Board.  Such hearing was scheduled in March 2012; he failed to appear.  In a March 2014 statement his representative stated that the notice of a hearing was sent to an incorrect address and that the Veteran wants a videoconference hearing before the Board.  Because he is entitled to a hearing before the Board upon request, and because videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following:

The RO should schedule the Veteran for a videoconference hearing before the Board at the RO.  Notice of such hearing must be mailed to him at his current mailing address.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

